Citation Nr: 0610705	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to December 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.

The veteran has also claimed entitlement to service 
connection for a dental claim.  This claim is referred to the 
RO for appropriate action.  See 38 C.F.R. §§ 3.155, 3.157 
(2005).


FINDING OF FACT

Bronchial asthma did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2002 and the August 2003 
statement of the case.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in January 2003.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of all the evidence of record, 
including service medical records, post service private 
medical records and the January 2003 VA examination,  the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bronchial asthma.  

Service medical records are negative for any complaints, 
treatment, or findings of asthma.  Asthma was not found 
during separation examination and, in the report of medical 
history, the veteran denied having asthma, shortness of 
breath, or pain or pressure in the chest.  Following service, 
in October 1999, the veteran was treated for chronic cough 
and right sided chest pain.  She reported that she had never 
used an inhaler.  The veteran was diagnosed as having acute 
cough, appearing multifactorial, likely secondary to 
sinusitis and probable asthma, triggered by sinusitis.  In 
April 2000, she was again treated for a multifactorial cough 
and was diagnosed as having a cough secondary to asthma and 
sinusitis.  In January 2003, the veteran was afforded a VA 
examination.  The claims file was reviewed.  The veteran 
claimed that she had breathing problems during service since 
1996 and was treated with a steroid inhaler.  She was 
diagnosed as having mild bronchial asthma with allergic 
rhinitis.  

There is no competent medical evidence of record showing that 
the veteran's bronchial asthma had its onset during active 
service or is related to any in-service disease or injury.  
The service medical records do not show that the veteran was 
ever treated for asthma or complained about shortness of 
breath during service.  In fact, on her report of medical 
history she denied ever having asthma, shortness of breath or 
chest pain.  Following service, the veteran stated during 
private treatment that she never used an inhaler, although 
during VA examination she stated that she was treated for 
shortness of breath in service with inhalers.  The Board 
finds the veteran's statements during the VA examination 
contradictory and unsubstantiated by medical evidence, and 
are therefore unpersuasive.  Furthermore, the veteran was not 
diagnosed as having bronchial asthma until April 2000 and 
there is no record that any treating physician has related 
the veteran's bronchial asthma to service.  Therefore, the 
Board finds that service connection for bronchial asthma has 
not been established.   

The veteran contends that she should be granted service 
connection as her symptoms of asthma appeared within one year 
of separation.  Service connection for certain chronic 
disorders may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Asthma, however, is not 
listed under 38 U.S.C.A. § 1112 as a disease for which the 
presumption is applicable.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bronchial asthma to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

In sum, there is no record of a diagnosis of bronchial asthma 
in service, and there is no competent medical evidence 
showing that bronchial asthma is related to service.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§5107.


ORDER

Service connection for bronchial asthma is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


